Case: 17-20178      Document: 00514346450         Page: 1    Date Filed: 02/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                      No. 17-20178
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 14, 2018

FREDDIE MITCHELL,                                                       Lyle W. Cayce
                                                                             Clerk
              Plaintiff - Appellant

v.

ENERGY TRANSFER PARTNERS, L.P.,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2784


Before REAVLEY, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is confirmed for the reasons covered
completely by the district judge.
       The Plaintiff claims that there is a fact issue as to whether he and
Bozeman were treated differently because of their race. But the corrective
forms with different signing had complete differences in origin and significance




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20178   Document: 00514346450     Page: 2   Date Filed: 02/14/2018



                                No. 17-20178
to their employment. Race had nothing to do with that, and Plaintiff has not
presented any evidence of racial discrimination.
      AFFIRMED.




                                      2